Citation Nr: 1732997	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  14-38 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 2004, for the award of service connection for left hip degenerative joint disease (DJD).

2.  Entitlement to an effective date earlier than August 13, 2004, for the award of service connection for right hip DJD.

3.  Entitlement to service connection for bilateral hand arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1954 to January 1971.  The Veteran served in combat in the Republic of Vietnam.

While the Veteran is currently assigned separate ratings for his left and right hip DJD, these disabilities will be collectively referred to as bilateral hip DJD in this decision where the facts and legal principles apply equally to both disabilities.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The October 2012 rating decision denied service connection for bilateral hand arthritis.  The July 2012 rating decision granted service connection for bilateral hip DJD, to which the Veteran contests the assigned effective date.  The Board adjudicated other issues previously on appeal in an August 2016 decision and remand with applicable reasons and bases stated therein. The issue of bilateral hand arthritis was remanded in the August 2016 decision and remand for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A claim to reopen the issue of entitlement to service connection for bilateral hip DJD was received on August 13, 2004, subsequently denied by a February 2005 rating decision, and was not timely appealed.

2.  After the February 2005 rating decision, no application to reopen service connection for bilateral hip DJD was received prior to December 8, 2006.

3.  Bilateral hand arthritis was not incurred in service, manifested within one year of service, or otherwise related to service.
CONCLUSIONS OF LAW

1.  The February 2005 rating decision denying service connection for bilateral hip DJD became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).

2.  The criteria for an effective date earlier than August 13, 2004, for service connection for bilateral hip DJD are not met.  38 U.S.C.A. §§ 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

3.  The criteria for service connection for bilateral hand arthritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Effective Date of Service connection for Bilateral Hip DJD

The Veteran seeks "the earliest effective date the evidence merits" for his award of service connection.  April 2013 Notice of Disagreement.  A July 2012 rating decision granted service connection for bilateral hip DJD effective August 13, 2004.  However, the record indicates the earliest effective date allowable by law is December 8, 2006 for reasons discussed below, and therefore an effective date earlier than August 13, 2004, cannot be granted.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

On August 13, 2004, the Veteran filed a claim to reopen the issue of entitlement to service connection for both hips.  In a February 2005 rating decision, the RO denied the claim.  The Veteran did not initiate an appeal of the decision and did not submit any new and material evidence with respect to this claim within the applicable one-year period.  See 38 C.F.R. § 3.156(b); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the February 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  The effect of such finality is to preclude an award of an effective date prior to this decision.  See Leonard v. Principi, 17 Vet. App. 447 (2004); Sears v. Principi, 16 Vet. App. 244, 246-50 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); Flash v. Brown, 8 Vet. App. 332 (1995).

Once a rating decision is final, only a request for a revision premised on CUE could result in the assignment of an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("absent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Bingham v. Nicholson, 421 F.3d 1346 (Fed. Cir. 2005).

In this case, there is no legal authority for the Board to assign an earlier effective date than the current effective date of August 13, 2004.  As discussed above, the February 2005 rating decision became final and was no longer the appropriate point from which to determine the effective date of an award.  See Rudd, 20 Vet. App. at 296; 38 C.F.R. § 3.400.  Indeed, in Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the earliest possible effective date of service connection for a reopened claim was the date the reopened claim was received.  As the Federal Circuit explained, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  Id. at 248.  

After review of the record, the Board finds that an effective date earlier than August 13, 2004, for the award of service connection for bilateral DJD of the hip cannot be granted.  The application to reopen these claims came after the current effective date assigned.  As discussed above, the February 2005 rating decision, which denied reopening the claim for service connection for a bilateral hip disability became final and the next communication to reopen the finally denied claim was received on December 8, 2006.  As such, December 8, 2006 is the earliest allowable effective date.  Although entitlement to the benefit may have arisen earlier (i.e., bilateral hip DJD may have begun earlier than December 8, 2006), the request to reopen service connection after a prior final denial was on December 8, 2006.  The effective date will be the date of receipt of the claim to reopen, or the date entitlement arose, whichever is later.  Because the application to reopen service connection for bilateral hip DJD was not received until December 8, 2006, and the effective date can be no earlier than the claim to reopen, an effective date earlier than the current one assigned-August 13, 2004-for the grant of service connection for bilateral hip DJD is legally precluded.  

Furthermore, to the extent that the Veteran complained of, or was treated for, bilateral hip DJD prior to the legally allowable effective date, the Board notes that the date of a treatment record does not constitute an informal claim when service connection has not yet been established.  See 38 C.F.R. § 3.157; Lalonde v. West, 12 Vet. App. 377 (1999).  In cases such as this, where the law is dispositive and the case turns on undisputed facts regarding a prior final decision and the date of receipt of a claim to reopen, the appeal should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

III. Entitlement to Service Connection for Bilateral Hand Arthritis

Establishing direct service connection generally requires (1) a current disability; (2) an in-service occurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a).  When a chronic condition is present, a claimant may establish the second and third elements by demonstrating continuity of symptoms.  38 C.F.R. § 3.303(b).  Certain chronic diseases, such as arthritis, may be presumptively service connected if they manifest to a compensable degree within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge when the evidence establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.

The Board has reviewed the record in conjunction with this case.  Although the Board must provide reasons and bases supporting this decision, the Board need not discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis will focus specifically on what the evidence shows, or fails to show.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Furthermore, in determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 49.

Lay evidence, if competent and credible, may establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that he suffers from bilateral hand arthritis that was incurred in or caused by service.  Service treatment records (STRs) reflect the Veteran sought treatment for left hand unspecified finger discomfort in June 1956.  X-rays revealed a chip fracture to the base of the proximal phalanx.  STRs are otherwise silent for further reports of problems with either hand.  The record indicates the Veteran was heavily involved in parachuting while in service.  April 1991 VA examination X-rays found possible irregularities of the wrists that could be due to trauma.

A December 2016 VA examination was conducted to assess the nature and etiology of the Veteran's bilateral hand disability.  The examiner stated the Veteran displayed significant degenerative changes to the joints of both hands in multiple areas, which was suggestive of inflammatory degenerative joint disease with possible etiologies such as calcium pyrophosphate deposition disease or pseudogout, and systemic diseases such as rheumatoid arthritis or psoriatic arthritis.  The examiner opined that such significant changes would have been less likely than not the result of the Veteran's service to include parachute jumping.

The Board acknowledges the Veteran's contentions concerning the origin of his bilateral hand arthritis, and that he is competent to allege to the symptoms of such.  Nevertheless, the Veteran cannot proffer competent medical evidence as to the nature and etiology of this disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board, in weighing all evidence of record, must in this case consider the December 2016 VA examination concerning the etiology of his bilateral hand arthritis as competent medical evidence that probatively outweighs the Veteran's contentions with respect to determining a nexus between the Veteran's bilateral hand disability and service.

Furthermore, while arthritis is a chronic disease for VA purposes, bilateral hand arthritis was not diagnosed in service nor manifested within one year of service, and the record thereby fails to demonstrate continuity of symptomatology.  38 C.F.R. §§ 3.303, 3.307, 3.309.  Consequently, service connection is unavailable on a presumptive basis for a chronic disease.

In light of the foregoing, the Board finds the evidence to preponderate against the Veteran's claim for entitlement to service connection for bilateral hand arthritis.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 13, 2004, for the award of service connection for left hip degenerative joint disease is denied.

Entitlement to an effective date earlier than August 13, 2004, for the award of service connection for right hip degenerative joint disease is denied.


Entitlement to service connection for bilateral hand arthritis.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


